Citation Nr: 0918829	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, in pertinent part, 
denied entitlement to special monthly compensation based upon 
the need for regular aid and attendance or on account of 
being housebound.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities.

2.  The Veteran does not have a single service-connected 
disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2008).

2.  The criteria for the award of special monthly 
compensation due to housebound status have not been met.  38 
U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the claim for aid and attendance, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

With respect to the Veteran's claim for entitlement to 
special monthly compensation based on being housebound, in a 
letter issued in April 2005, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for special monthly 
compensation.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a February 2007 letter.  

There was a timing deficiency in that the February 2007 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in June 2005 
in response to his claim for special monthly compensation

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

Applicable law and regulations provide that a veteran shall 
be considered to be in need of regular aid and attendance if: 
he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.351(c).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

In order for the veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000).


Analysis

The Veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling, 
chronic prostatitis, rated as 40 percent disabling, fracture 
of the left humerus, rated as 20 percent disabling, 
degenerative arthritis of the lumbar spine, rated as 20 
percent disabling, degenerative arthritis of the cervical 
spine, rated as 20 percent disabling, bronchitis, rated as 10 
percent disabling, patellofemoral pain syndrome of the left 
knee, rated as 10 percent disabling, and patellofemoral pain 
syndrome of the right knee, rated as 10 percent disabling.

The Veteran is not service connected for visual impairment, 
and there is no medical evidence that he has corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less.  Nor is 
there evidence that he is a patient in a nursing home.  38 
C.F.R. § 3.351(c).

The Board finds that the evidence of record establishes that 
the Veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities in accordance with the factual 
criteria in 38 C.F.R. § 3.352(a).

The Veteran's private physician indicated in a March 2005 aid 
and attendance examination form that the Veteran had been 
housebound over the past four years and required assistance 
with dressing and his activities of daily living due to his 
severe chronic obstructive pulmonary disease (COPD), PTSD, 
severe cardiac pathology, and severe degenerative joint 
disease.

Similarly, the Veteran has submitted a May 2005 letter from 
the same physician reiterating that he is, for the most part, 
housebound and cannot ambulate more than 20 yards with the 
assistance of a wheelchair. 
January 2006 and April 2006 letters from other health care 
providers of the Veteran state that the Veteran is unable to 
drive, requires the constant supervision of his son for 
ambulatory safety in the home, and is absolutely dependent on 
someone to attend to his needs 24 hours a day.

Upon VA examination in June 2005, the Veteran was noted to be 
unsteady and unable to perform chores such as the dishes, 
laundry, or cooking.  While the Veteran was able to feed, 
toilet, and bathe himself, he required assistance with 
dressing and had poor balance and coordination.  The examiner 
found that the Veteran was capable of protecting himself from 
the hazards and dangers of his daily environment, but needed 
assistance from his son or some other caregiver.  

The medical evidence therefore establishes that the Veteran 
requires assistance in dressing himself, in ambulating 
throughout his home, and in protecting himself from the 
hazards and dangers of his daily environment.  In addition, 
the Veteran has been shown to require constant supervision 
and assistance with his activities of daily living.

Accordingly, entitlement to special monthly compensation 
based on the need for regular aid and attendance is warranted 
as the Veteran has a factual need for aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a).

The Board notes that the Veteran does not meet the criteria 
for special monthly compensation at the housebound rate, 
based on one service-connected disability rated as 100 
percent disabling and (1) a separate disability rated at 60 
percent or higher or (2) is permanently housebound by reason 
of service-connected disability or disabilities.  As noted 
above, the Veteran does not have a service-connected 
disability rated as 100 percent disabling.  Therefore, the 
basic legal criteria for this level of special monthly 
compensation have not met.  In this regard, the Board also 
notes that the decision herein grants special monthly 
compensation based on the need for aid and attendance, which 
pays compensation to the Veteran at rate set forth at 38 
U.S.C.A. § 1114 (l), which is greater than special monthly 
compensation at the rate set forth at 38 U.S.C.A. § 1114 (s).

ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance is granted.

Entitlement to special monthly compensation on account of 
being housebound is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


